Citation Nr: 1810834	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected right ankle, fracture malleolus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In September 2016 and August 2017, the Board remanded the issue on appeal for an additional examination and to obtain additional VA treatment records.  There has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to March 3, 2017, the Veteran's right ankle disability has been characterized by moderate limitation of motion, pain, weakness, and swelling.

2.  Since March 3, 2017, symptoms of the Veteran's right ankle disability more nearly approximated marked limitation of motion, pain, weakness, and swelling.


CONCLUSIONS OF LAW

1.  Prior to March 3, 2017, the criteria are not met for a disability rating in excess of 10 percent for residuals a right ankle fracture.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

2.  Since March 3, 2017, the criteria are met for a disability rating of 20 percent for residuals a right ankle fracture.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In addition, a recent United States Court of Appeals for Veterans Claims (Court) decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

The Veteran's right ankle disability is currently rated pursuant to Diagnostic Code 5271 for limitation of motion of the ankle, which provides a 10-percent rating for moderate limitation of motion, and a 20-percent rating for marked limitation of motion.  38 C.F.R. § 4.71a. 

Normal range motion of the ankle, for VA compensation purposes, is from zero degrees ankle dorsiflexion to 20 degrees ankle dorsiflexion and from zero degrees ankle plantar flexion to 45 degrees ankle plantar flexion.  38 C.F.R. § 4.71a, Plate II (2017).  

The descriptive words "mild," "moderate," and "marked" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

The evidence of record includes the findings of VA examinations dated in December 2008, July 2014, and March 2017.  Further, VA and private treatment records for the entire appeals period are also of record and note the Veteran's continuous complaints of pain associated with his right ankle disability.  However, there are no additional objective findings included in these treatment records different from the findings as noted in the examinations discussed in detail below.  

In December 2008, the Veteran was scheduled for a VA examination to assess the severity of his right ankle disability.  At the time of this examination, the Veteran denied flare-ups, instability, incoordination, dislocation or subluxation, heat or redness, and locking of the ankle.  The examiner noted that the Veteran was taking pain medications for his pain and required the use of a cane at all times.  

Upon physical examination, antalgic gait on the weight bearing joint was found.  Range of motion testing revealed dorsiflexion to 25 degrees, and plantarflexion to 45 degrees.  However, there was no objective evidence of pain following repetitive motion, or additional imitation of motion after repetitive testing.  The examiner also determined there was no evidence of arthritis.  There are no additional objective findings included in this examination.

The Veteran was again examined by VA in July 2014.  The Veteran denied flare-ups but reported that he suffers from swelling, stiffness, and constant pain that increases with activity.  Range of motion testing revealed dorsiflexion to 15 degrees, and plantarflexion to 40 degrees, with pain at the endpoints.  While there was no additional imitation of motion after repetitive testing, the examiner did note less movement than normal and pain.  Further, the examiner stated there was no objective clinical evidence that function of the right ankle was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance.  There was also localized tenderness and pain on palpation of the right ankle.  There are no additional objective findings included in this examination.

The Veteran was most recently examined by VA in March 2017 to ascertain the severity of his right ankle disability.  During this examination, the Veteran reported pain, stiffness, and flare-ups, occurring approximately four times a month.  The Veteran also stated that he is unable to stand in a fixed position or ambulate for longer than 10 minutes.  

Upon physical examination, range of motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  The examiner noted there was pain on examination but it did not result in additional functional limitation.  Additionally, there was pain noted on weight bearing and non-weight bearing.  However, there was no evidence of crepitus, or pain or tenderness on palpation.  The examiner further noted the Veteran was able to perform repetitive motion testing without additional loss of function or range of motion.  However, with repeated use over time, the examiner noted that the Veteran reported pain but could not replicate range of motion findings.  There was no evidence of decreased muscle strength, atrophy, or ankylosis.  The examiner also noted the Veteran does not require the use of an assistive device.  The examiner also noted the passive range of motion findings were the same as those of the active range of motion findings noted above.  Finally, the examiner concluded that there is a progression in the Veteran's symptoms as it pertains to his right ankle, but no change in diagnosis is warranted. 

Having considered the medical and lay evidence of record in light of the pertinent legal authority, the Board finds that prior to March 3, 2017, the evidence does not warrant assigning a rating in excess of 10 percent for the right ankle disability.  

Specifically, prior to March 3, 2017, the Veteran's right ankle disability is characterized by some limitation of motion, painful motion, weakness, and swelling of the right ankle.  Range of motion findings prior to March 3, 2017, showed plantar flexion to 40 degrees and dorsiflexion to 15 degrees, at most, which closely approximates a moderate ankle disability and warrants the 10 percent rating currently assigned.  

With respect to functional loss, the December 2008 VA examiner specifically noted that the limitations on the Veteran are the result of his generalized joint problems and cannot be isolated to the right ankle.  Additionally, the July 2014 VA examination stated there was no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance.  To the extent there was additional imitation of functional ability during a flare-up, the examiner noted it was to 0 degrees, due to the Veteran's denial of flare-ups, as well as the lack of objective evidence showing he suffered from flare-ups of the right ankle.  As such, there was no objective evidence of additional limitation of range of motion.  Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 4.59 as well as the criteria in DeLuca and Mitchell, the Veteran's functional loss did not equate to the criteria required for a 20 rating prior to March 2017.

Further, to the extent the December 2008 and July 2014 VA examinations failed to comply with the holdings in Correia or Sharp, such non-compliance is harmless error because a higher rating is not available based on the objective findings of the VA examiners with respect to the range of motion findings, and the Veteran denied experiencing flare-ups for the period prior to the examination in March 2017.  See December 2008 and July 2014 VA Examinations; see Johnston v. Brown, 10 Vet. App. at 84.   

However, a preponderance of the evidence warrants the assignment of a disability rating of 20 percent for the Veteran's right ankle disability, effective from March 3, 2017, the date of the most recent VA examination.  Given that there has been a significant change in the range of motion findings, with plantar flexion to 30 degrees and dorsiflexion to 10 degrees, and current evidence of flare-ups, the evidence is at least evenly balanced as to whether the limitation of motion more nearly approximates marked than moderate.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 20 percent rating for the Veteran's right ankle disability is warranted from that date.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

In Johnston, supra, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  Johnston, 10 Vet. App. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Thus, as the Veteran is now in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis of other symptoms unrelated to limitation of motion, 38 C.F.R. § 4.40 and 4.45 are not for application.  For similar reasons, to the extent the most recent examination from March 2017 did not comply with Correia or Sharp, such non-compliance is harmless error because a higher rating is not available based on limitation of motion. 

Additionally, the Board has considered other potentially applicable rating criteria in connection with the claim for a higher rating for the Veteran's right ankle disability, but finds that no higher rating is assignable for the period prior to March 3, 2017, or since.  As evidence of record demonstrates that the Veteran does not have malunion of the tibia and fibula with marked right ankle disability, nonunion of the tibia and fibula, or ankylosis, evaluation of the disability under Diagnostic Codes 5262 or 5270 is not warranted.  See 38 C.F.R. § 4.71(a).

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for the right ankle disability for the period prior to March 3, 2017, and higher than a 20 percent rating since.  As a preponderance of the evidence is against the award of any higher rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 10 percent for the right ankle disability prior to March 3, 2017, is denied.

Subject to the laws and regulations governing payment of monetary benefits, entitlement to a disability rating of 20 percent for the right ankle disability from March 3, 2017, is granted.   






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


